This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1434

                                  Steven Charles Lind,
                                       Appellant,

                                           vs.

                                   William Guenther,
                                     Respondent.

                                 Filed March 16, 2015
                                       Affirmed
                                   Schellhas, Judge

                              Isanti County District Court
                                 File No. 30-CV-14-84

Steven Charles Lind, Isanti, Minnesota (pro se appellant)

D. Sherwood McKinnis, Lindberg & McKinnis, P.A., Cambridge, Minnesota (for
respondent)

      Considered and decided by Peterson, Presiding Judge; Schellhas, Judge; and

Connolly, Judge.

                        UNPUBLISHED OPINION

SCHELLHAS, Judge

      Appellant challenges the district court’s denial of his motion for default judgment

and grant of respondent’s motion to dismiss under Minn. R. Civ. P. 12.02(e). We affirm.
                                     DECISION

       Appellant Steven Charles Lind contends that respondent William Guenther, who is

the Isanti County Sheriff, improperly conducted a sheriff’s sale of Lind’s real property

after Lind’s alleged failure to pay property taxes. Lind argues that Guenther acted outside

of his jurisdiction because the property is not in the County of Isanti, the State of

Minnesota, or the United States. Lind maintains that the property is located instead

“within the borders of Isanti County” and in “Minnesota a state of the United States of

America.”

       Guenther was served with Lind’s summons and complaint in January 2014. In

April, Guenther moved for dismissal of the complaint under Minn. R. Civ. P. 12.02(e) for

failure to state a claim upon which relief can be granted. Lind then moved for default

judgment based on Guenther’s failure to timely respond to the complaint. The district

court denied Lind’s motion for default judgment and granted Guenther’s motion to

dismiss. Lind appeals.

Lind’s Default-Judgment Motion

       A “[d]efendant shall serve an answer within 20 days after service of the summons

upon that defendant.” Minn. R. Civ. P. 12.01; see also Minn. R. Civ. P. 12.02 (providing

that certain motions, including a motion to dismiss a complaint for failure to state a claim

upon which relief can be granted, “shall be made before pleading if a further pleading is

permitted”). “A trial court’s action permitting a party to serve or file a pleading after

expiration of a time limit is discretionary and will not be reversed unless the discretion




                                             2
has been abused.” Coller v. Guardian Angels Roman Catholic Church, 294 N.W.2d 712,

715 (Minn. 1980).

              [D]enial of a motion for a default judgment is proper when
              four requirements are met: defendant has a reasonable
              defense on the merits; defendant has a reasonable excuse for
              his failure to answer; defendant acted with due diligence after
              [notice of the failure to answer]; and no substantial prejudice
              will result to other parties.

Id. “[T]he relative weakness of one factor should be balanced against the strong showing

on the other three factors.” Guillaume & Assocs., Inc. v. Don-John Co., 371 N.W.2d 15,

19 (Minn. App. 1985).

       Here, the district court found that the administrative error by the Isanti County

Sheriff’s Office that led to the delay in forwarding the complaint to the Isanti County

Attorney’s Office was not a reasonable excuse for Guenther’s failure to timely respond to

the complaint. See Thayer v. Am. Fin. Advisers, Inc., 322 N.W.2d 599, 602 (Minn. 1982)

(“Neglect of the parties themselves that leads to entry of default judgment is inexcusable

neglect . . . .”), abrogated on other grounds by Onvoy, Inc. v. Shal, LLC, 669 N.W.2d
344, 351 (Minn. 2003). But a weak showing on the reasonable-excuse factor can be

outweighed by a strong showing on the other three factors. Riemer v. Zahn, 420 N.W.2d
659, 662 (Minn. App. 1988) (stating that caselaw “favors a balancing of all the factors”

and that “[b]alancing is particularly favored in cases such as this where the weakest of the

four factors is the party’s excuse for failing to answer”).

       Although the district court found that Guenther did not have a reasonable excuse

for failing to provide a timely response to the complaint, it found that the remaining three



                                              3
factors weighed in Guenther’s favor. Guenther filed his dismissal motion soon after

becoming aware of the complaint and the administrative error in his office that led to the

delay in forwarding the complaint to the county attorney’s office. The district court’s

finding that Guenther acted with due diligence after becoming aware of his failure to

answer is reasonable. And Guenther has a reasonable defense on the merits because

Lind’s complaint fails to state a claim upon which relief can be granted, as discussed

below. Lind has not identified, nor does the record reflect, any prejudice to him due to the

delay in the litigation. Courts of this state prefer resolution of litigation on the merits

rather than judgment by default. See, e.g., Taylor v. Steinke, 295 Minn. 244, 246, 203
N.W.2d 859, 860 (1973) (“[I]t must be remembered that the goal of all litigation is to

bring about judgments after trials on the merits and for this reason courts should be

liberal in opening default judgments.” (quotation omitted)); Black v. Rimmer, 700
N.W.2d 521, 529 (Minn. App. 2005) (“Courts should liberally apply the[] factors to

further the policy of resolving cases on their merits.”), review dismissed (Minn. Sept. 28,

2005). We conclude that the district court did not abuse its discretion by denying Lind’s

motion for a default judgment.

Guenther’s Motion to Dismiss

       “A pleading which sets forth a claim for relief . . . shall contain a short and plain

statement of the claim showing that the pleader is entitled to relief . . . .” Minn. R. Civ. P.

8.01. A pleading may be dismissed for “failure to state a claim upon which relief can be

granted.” Minn. R. Civ. P. 12.02(e). Whether a complaint sets forth a legally sufficient

claim for relief is reviewed de novo, and the reviewing court must “accept the facts


                                              4
alleged in the complaint as true and construe all reasonable inferences in favor of the

nonmoving party.” Walsh v. U.S. Bank, N.A., 851 N.W.2d 598, 606 (Minn. 2014).

       “A claim is sufficient against a motion to dismiss for failure to state a claim if it is

possible on any evidence which might be produced, consistent with the pleader’s theory,

to grant the relief demanded.” Id. at 603; see also N. States Power Co. v. Franklin, 265
Minn. 391, 395, 122 N.W.2d 26, 29 (1963) (stating that “a pleading will be dismissed

only if it appears to a certainty that no facts, which could be introduced consistent with

the pleading, exist which would support granting the relief demanded”). A county

treasurer may direct a county sheriff to sell real or personal property for the payment of

delinquent taxes. Minn. Stat. § 277.21, subd. 13 (2014). Lind claims that Guenther acted

outside of his jurisdiction by conducting a sheriff’s sale of Lind’s real property. Lind

contends that the real property is not in the County of Isanti while at the same time

admitting that the real property is located “within the borders of Isanti County.” Because

no facts or evidence can be produced, consistent with Lind’s theory, to support a grant of

the monetary relief he seeks, the district court did not err by granting Guenther’s motion

to dismiss.

       Affirmed.




                                              5